Name: Commission Regulation (EEC) No 1722/82 of 29 June 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/58 Official Journal of the European Communities 1 . 7 . 82 COMMISSION REGULATION (EEC) No 1722/82 of 29 June 1982 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products an certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall, in respect of importations during the third quarter of 1982, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1982. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 55, 28 . 2 . 1980 , p . 4. (2) OJ No L 302, 23 . 10 . 1981 , p . 4 . O OJ No L 56, 29 . 2. 1980, p . 22. 0 OJ No L 241 , 13 . 9 . 1980 , p . 5 . B IL A G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E P os it io n i de n fÃ ¦ ll es to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã  K oi vo Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã C C T he ad in g N o N um Ã ©r o du ta ri f d o u an ie r co m m u n N um er o de lla tar iff a do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd D M /1 00 kg 'Ã  Ã »Ã » Ã ¬Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 3 68 4, 66 71 4, 97 23 6, 34 5 66 6, 40 52 4, 03 59 -8 57 1 1 1 6 6 4 24 8, 56 57 -1 66 02 .01 A ll a) 1 7 00 0, 94 1 35 8, 44 44 9, 06 10 76 6, 16 99 5, 67 11 3- 72 9 21 2 16 2 47 2, 26 10 8- 61 7 02 .01 A II a) 2 5 60 0, 77 1 08 6, 76 35 9, 24 8 61 2, 93 79 6, 53 90 -9 83 16 9 73 0 37 7, 80 86 -8 93 02 .01 A II a) 3 8 40 1, 11 1 63 0, 13 53 8, 86 12 91 9, 39 1 19 4, 80 13 6- 47 4 25 4 59 6 56 6, 71 13 0- 34 0 02 .0 1 A ll a) 4 aa ) 10 74 9, 29 2 03 7, 66 63 3, 33 16 14 9, 27 1 55 4, 59 17 0- 59 2 32 1 6 0 2 68 0, 71 15 1- 87 7 02 .01 A ll a) 4 bb ) 12 13 5, 13 2 33 0, 80 75 0, 50 18 47 2, 43 1 73 8, 67 19 5- 13 4 36 5 69 2 79 6, 55 18 0- 88 0 02 .01 A II b) 1 6 48 6, 58 1 25 6, 21 41 3, 24 9 95 5, 94 92 3, 81 1 0 5 1 7 0 19 6 36 5 43 5, 32 99 -8 86 02 .01 A II b) 2 5 18 9, 27 1 00 4, 97 33 0, 58 7 96 4, 75 73 9, 04 84 -1 36 15 7 09 2 34 8, 26 79 -9 08 02 .0 1 A II b) 3 8 10 8, 24 1 57 0, 28 51 6, 54 12 44 4, 98 1 15 4, 77 13 1- 46 2 24 5 45 8 54 4, 15 12 4- 85 7 02 .0 1 A li b) 4 aa ) 9 95 0, 34 1 88 4, 32 58 4, 05 14 93 3, 93 1 44 0, 05 15 7- 75 5 29 7 53 4 62 8, 36 14 0- 00 1 02 .0 1 A li b) 4 bb )1 1 8 10 8, 24 1 57 0, 28 51 6, 54 12 44 4, 98 1 15 4, 77 13 1- 46 2 24 5 45 8 54 4, 15 12 4- 85 7 02 .01 A li b) 4 bb )2 2 (') 8 10 8, 24 1 57 0, 28 51 6, 54 12 44 4, 98 1 15 4, 77 13 1- 46 2 24 5 45 8 54 4, 15 12 4- 85 7 02 .01 A li b) 4 bb )3 3 11 30 4, 91 2 16 0, 68 68 6, 72 17 12 4, 23 1 62 5, 44 18 0- 89 2 33 9 75 3 73 2, 22 16 5- 20 5 02 .0 6 C 1a )1 10 74 9, 29 2 03 7, 66 63 3, 33 16 14 9, 27 1 55 4, 59 17 0- 59 2 32 1 60 2 68 0, 71 15 1- 87 7 02 .0 6 C Ia )2 12 21 5, 23 2 33 0, 80 73 7, 49 18 47 2, 43 1 75 8, 41 19 5- 13 4 36 6 77 7 78 7, 60 17 7- 30 8 16 .0 2 B III b) 1a a) 12 21 5, 23 2 33 0, 80 73 7, 49 18 47 2, 43 1 75 8, 41 19 5- 13 4 36 6 7 7 7 78 7, 60 17 7- 30 8 1 . 7 . 82 Official Journal of the European Communities No L 189/59 (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be rin ge ta f, at de rf rem lae gg es en lic en s, de ro pf yl de rd e be tin ge lse r, de re rf as tsa ta fd e ko m pe ten te m yn di gh ed er iD e eu ro pa eis ke Fa ell es sk ab er . (') Di e Zu las su ng zu di es er Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV or lag e ein er Be sc he in ig un g, di e de n vo n de n zu stÃ ¤ nd ig en St ell en de rE ur op Ã ¤is ch en G em ei ns ch af te n fe stg es etz ten Vo ra us se tzu n ­ ge n en ts pr ic ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã ® Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã ­Ã ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã ® Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ¬Ã  Ã Ã  Ã ½. (') En try un de r th is su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe ten t au th or iti es of th e Eu ro pe an Co m m un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © e Ã l ap rÃ ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or m em en te ail e co nd izi on i sta bil itÃ © da lle au tor itÃ co m pe ten ti de lle Co mu nit Ã eu ro pe e. (') In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd ev oo rw aa rd en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit ei te n va n de Eu ro pe se G em ee ns ch ap pe n.